DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [014], line 1, “a handling device 10” should say “a handling device 100”
Paragraph [017], line 3, “Figures 3A-3B” should say “Figures 4A-4C”
Paragraph [017], line 8, “Figure 3A” should say “Figure 4A”
Paragraph [017], line 9, Figure 3B” should say “Figure 4B”
Paragraph [017], line 11, “Figure 3C” should say “Figure 4C”
Paragraph [020], line 10, “adjustable feet 500” should say “adjustable feet 50”
Paragraph [026], line 1, “caster 102” should say “casters 120”
Appropriate correction is required.

Claim Objections
Claims 1, 3, 5, and 12 are objected to because of the following informalities:  
Claim 1, line 10, “handing device” should say “handling device”
Claim 3, line 1, “1wherein” should say “1 wherein”
Claim 5 delete the extra period at the end of the sentence
Claim 12, line 15, there should be no period after the semi-colon
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (GB-2576638-A) in view of Preschke (US-8671518-B2).

Regarding claim 1, Robert teaches A handling device (rollable support device item 2, fig.1, last two lines of page 7 of the NPL provided) for moving a checkout station component including adjustable feet (the rollable support device 2 has retaining devices 14 for receiving the feet of a heavy item meaning it is capable of moving a checkout station with adjustable feet, fig.1, sixth paragraph on page 8), the handling device comprising: 
an elongated base plate (support member item 4, fig.1, first paragraph of page 8); 
two or more casters mounted to the base plate (roller assemblies 10 and 12 which can be casters, fig.2, fifth paragraph of page 8, second to last paragraph on page 3) for supporting the checkout station component when the handing device is mounted 

Robert fails to teach the slots on the elongated base, but does teach a pair of retaining features 14 (paragraph 6 on page 8). However, Preschke in combination with Robert teaches having first and second slots (Preschke, has continuous fastening opening item 8 acting as slots, fig.1, abstract and column 3, lines 41-48; Robert teaches a pair of retaining features 14 on each end of the support member, fig.3, paragraph 6 of page 8, the retaining features 14 of Robert will be replaced with the continuous fastening opening 8 of Preschke making a first and a second slot) configured to extend between and engage first and second adjustable feet of the checkout station component respectively when the handling device is mounted to the checkout station component (Robert, support member 4 is adjustable allowing it to extend, paragraph 1 of page 8; Preschke, slots 8 engage adjustable foot 10, fig.2 and 3), each slot including an open end (Preschke, slots 8 have and open end 9, fig.1, column 5, lines 2-6) for slidably receiving a threaded shaft of a respective one of the adjustable feet (Preschke, threaded section 19 on support element 14 of foot 10, fig.2 and 3, column 7, lines 34-36).

	

Regarding claim 5, the combination of Robert and Preschke teaches wherein the base plate includes an upper contact area on a top side of the base plate (Preschke, top of adapter plate 2, fig.1) for contacting an upper constraint (Preschke, upper constraint is screw nut 16, fig.2, column 6, lines 37-51) when the handling device is mounted to the checkout station component and a lower contact area adjacent each slot (Preschke, bottom of adapter plate 2, fig.1) that is engaged by a threaded securing device (Preschke, carrier plate 13, fig.2, column 5 line 63- column 6 line 3), wherein the threaded securing device is operative to contact the lower contact area of the base plate and press the upper contact area against the upper constraint when the securing device is tightened against the lower contact area to secure the handling device to the checkout statin component (Preschke, carrier plate 13 contacts the bottom of adapter plate 2 pushing it up and the screw nut 16 contacts the top of adapter plate 2, fig.2 and 3).



Regarding claim 10, the combination of Robert and Preschke teaches wherein a vertical position of the upper constraint is adjustable (Upper constraint is screw nut 16 which can move in a vertical position V, fig. 2, column 6, lines 37-51) to vary a clearance height of the checkout station component (When the screw nut is screwed down the support element is raised of off the floor 11 creating clearances, Fig.2 and 3, column 6, lines 37-51).

Regarding claim 11, the combination of Robert and Preschke teaches wherein the caster is configured to lift the adjustable feet of the checkout station component above the ground when the handling device is mounted to the checkout station component (Preschke, roller 3 lifts the adjustable support element 14 above the floor 11 when the roller element is mounted to the item, fig.3).


an elongated base plate (support member item 4, fig.1, first paragraph of page 8); 
two or more casters mounted to the base plate (roller assemblies 10 and 12 which can be casters, fig.2, fifth paragraph of page 8, second to last paragraph on page 3) for supporting the checkout station component when the handing device is mounted to the checkout station component (the roller assemblies supports the item mounted on the support device, fig.1 and 8A), each caster having a wheel in rolling contact with an underlying surface when the checkout component is placed in an upright position (the roller assemblies are used to facilitate the movement of the item base on the rollable support device, roller assemblies have wheels that contact the ground when the item is placed vertically on the support device, fig.1 and 8A, abstract on page 1).

Robert fails to teach the slots on the elongated base, but does teach a pair of retaining features 14 (paragraph 6 on page 8). However, Preschke in combination with Robert teaches having first and second slots (Preschke, has continuous fastening opening item 8 acting as slots, fig.1, abstract and column 3, lines 41-48; Robert teaches a pair of retaining features 14 on each end of the support member, fig.3, paragraph 6 of page 8, 
wherein the casters are configured to lift the adjustable feet of the checkout station component above the ground when the handling device is mounted to the checkout station component (Preschke, roller 3 lifts the adjustable support element 14 above the floor 11 when the roller element is mounted to the item, fig.3);
an upper contact area on a top surface of the base plate (Preschke, top of adapter plate 2, fig.1) configured to engage an upper constraint (Preschke, upper constraint is screw nut 16, fig.2, column 6, lines 37-51) when the handling device is mounted to the checkout station component; and 
lower contact areas on a bottom surface of the base plate adjacent bottom ends of respective slots (Preschke, bottom of adapter plate 2, fig.1), each lower contact area being configured for engagement by the respective adjustable foot when the handling device is mounted to the checkout station component (Preschke, foot 10 includes the carrier plate 13 which engages the bottom of adapter plate 2, fig.2, column 5 line 63-
Robert and Preschke are both considered to be analogous to the claimed invention because they are in the same field of roller support devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robert with the teachings of Preschke and replace the retaining feature with slots. Doing so would make the rollable support device a simple construction making it handle easily, be able to mount and detach easily, and be able to accommodate multiple different items for transport (Preschke, column 1 line 66-column 2 line 15).

Regarding claim 17, the combination of Robert and Preschke teaches wherein a vertical position of the upper constraint is adjustable (Upper constraint is screw nut 16 which can move in a vertical position V, fig. 2, column 6, lines 37-51) to vary a clearance height of the checkout station component (When the screw nut is screwed down the support element is raised of off the floor 11 creating clearances, Fig.2 and 3, column 6, lines 37-51).

Claim 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (GB-2576638-A) in view of Preschke (US-8671518-B2) with the teachings of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 2-4, the combination of Robert and Preschke with the teachings of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Preschke disclose that the open ends 9 of slots 8 extend toward a fastening end 7 (Preschke, column 3, lines 40-45), and when adding the slots of Preschke to the base plate 4 of Robert the fastening end could be anyone one of either of the first 6 and second ends 8 or the side edges. With only 4 sides for each slots open end to extend toward, claims 2-4 recite the workable ranges that would be found during routine experimentation. 

Regarding claim 2, the combination of Robert and Preschke with the teachings of In re Aller teaches wherein the open ends for the first and second slots are along opposing side edges (Based on the above combination it is known that having the first and second slots along opposing side edges is one of the found orientations).

Regarding claim 3, the combination of Robert and Preschke with the teachings of In re Aller teaches wherein the open ends for both the first and second slots are along one 

Regarding Claim 4, the combination of Robert and Preschke with the teachings of In re Aller teaches wherein the open end for the first slot is along a side edge of the base plate and the open end for the second slot is at an end of the base plate (Based on the above combination it is known that having the first slot along a side edge and the second slot along an end is one of the found orientations).

Regarding claims 13-15, the combination of Robert and Preschke with the teachings of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Preschke disclose that the open ends 9 of slots 8 extend toward a fastening end 7 (Preschke, column 3, lines 40-45), and when adding the slots of Preschke to the base plate 4 of Robert the fastening end could be anyone one of either of the first 6 and second ends 8 or the side edges. With only 4 sides for each slots open end to extend toward, claims 13-15 recite the workable ranges that would be found during routine experimentation. 

Regarding claim 13, the combination of Robert and Preschke with the teachings of In re Aller teaches wherein the open ends for the first and second slots are along opposing 

Regarding claim 14, the combination of Robert and Preschke with the teachings of In re Aller teaches wherein the open ends for both the first and second slots are along one side edge (Based on the above combination it is known that having the first and second slots along one side edge is one of the found orientations).

Regarding Claim 15, the combination of Robert and Preschke with the teachings of In re Aller teaches wherein the open end for the first slot is along a side edge of the base plate and the open end for the second slot is at an end of the base plate (Based on the above combination it is known that having the first slot along a side edge and the second slot along an end is one of the found orientations).



Allowable Subject Matter
Claims 7-9 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.-claim 7 and 16
Claim 7 depends upon clam 6 which is rejected, but claim 7 has the limitation of the upper constraint being a surface on the checkout station. In the case of Preschke 
Claim 8 depends upon claim 5 which is rejected, but claim 8 has the limitation of the threaded securing device being a nut that contacts the lower contact area of the base plate. In the case of Preschke the threaded securing device is a threaded carrier plate 13 which is not a nut and with no reason to modify this teaching claim 8 has allowable subject matter.  
Claim 9 depends upon claim 8 which has allowable subject matter making claim 9 have allowable subject matter. 
Claim 16 depends upon clam 12 which is rejected, but claim 16 has the limitation of the upper constraint being a surface on the checkout station. In the case of Preschke the upper constraint is a screw nut and with no reason to modify this teaching claim 16 has allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vance (US-7866546-B1) teaches an automated checkout unit and method of use thereof. Brede (US-10427701-B1) teaches an appliance stand and dolly. Lee (US-10443255-B1) teaches a modular store system. Newenhouse (US-20190009809-A1) teaches transportation brackets with wheels and slot for holding. Bacallao (US-20180290834-A1) teaches a motorized height adjustor and checkout station with motorized height adjustor. Turner (US-20180222511-A1) teaches an adjustable all-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618